Citation Nr: 1727156	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-08 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to December 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

This matter was previously before the Board in July 2016, and remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's July 2016 remand requested that the Veteran be provided with a VA examination to determine the extent of the Veteran's bilateral hearing loss disability. The record reveals that a November 2016 examination for hearing loss and tinnitus was cancelled because the Veteran failed to report. 

A November 2016 VA Report of General Information relates that the Veteran stated that he received notice of the VA examination on November 5, 2016 for the November 2, 2016 appointment. A December 2016 CAPRI record indicates that the Veteran also failed to report for a rescheduled November 2016 VA examination. An October 2016 compensation and pension exam inquiry contains remarks that the Veteran's address provided by Veterans Benefits Administration (VBA) differs from Veteran's Health Administration's (VHA) database.  The claims file does not include a copy of either VA examination notices to the Veteran's current address. 

It is unclear whether the Veteran received timely notice of the rescheduled VA medical examination. On remand, attempts must be made to clarify the Veteran's current address and to afford the Veteran a VA medical examination. 

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the claim for increased rating. See 38 C.F.R. § 3.655. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. Id. If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility. 

Additionally, since the claim is being remanded, additional efforts should be made to obtain clarification of the Veteran's March 2016 private audiological exam report completed by Marla H. Harris. As noted in the prior remand, it is unclear whether she is a state licensed audiologist and whether the word discrimination scores reported in her audiometry report are based upon the controlled Maryland CNC speech discrimination test. See 38 C.F.R. § 4.85(a) (2016). Further, the test results are presented in a graphic, rather than numeric form. It was contemplated that the tester could clarify whether the controlled speech discrimination test (Maryland CNC) was used and to translate the graphic findings in numerical format. See 38 C.F.R. § 4.85; Savage v. Shinseki, 24 Vet. App. 259 (2011).

Accordingly, the case is REMANDED for the following action:

1. Take appropriate action (including obtaining any releases from the Veteran, if needed) to contact Marla H. Harris, who conducted the March 31, 2016 audiometry, to determine whether she is a state licensed audiologist, whether that audiometry report includes the results of a controlled Maryland CNC speech discrimination test and to convert the graphical information into numerical data.

2. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected bilateral hearing loss disability. The claims folder and copies of all pertinent records should be made available to the examiner. All indicated tests should be performed. The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected bilateral hearing loss disability.

3. If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

4. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record. If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

